DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10 May 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9, 16, and 17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
	The limitations that the decorative film is "non-bead containing" and "does not contain beads" represent new matter that was not described in the specification as originally filed.  While the examiner agrees that the positive recitation of alternative elements in the original specification allows these elements to be explicitly excluded in the claims, the positive recitation in the original specification is for resin beads while the claims exclude all beads.  It is noted that Walker, Jr. et al., while requiring the presence of microspheres partially embedded and adhered to their binder resin layer, teach that the microspheres may be made from a variety of materials including non-resinous substances such as glass, ceramics, and metals (e.g. paragraph 0063).

Double Patenting
Claims 1-5 and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7 of U.S. Patent No. 11,173,695 in view of Fukada et al. (WO 2018/193926 A1).
	Claims 1 of U.S. Patent No. 11,173,695 recite a decorative film comprising a base film layer and a fluorinated layer containing a crosslinkable fluorinated polymer that has been crosslinked.  The crosslinked fluorinated polymer has a number average molecular weight of 3,000 to 30,000 and is a co-crosslinked product of a polymer having units based on a fluoroolefin and units having a first crosslinkable group, a non-fluorinated compound having a second crosslinkable group, and a curing agent having at least two reactive groups.  The average molecular weight between crosslinking points up to 50,000.  The decorative film recited in claims 1-3 and 7 of U.S. Patent No. 11,173,695 is not required to contain beads.  Claim 2 further recites that the ratio of the number average molecular weight to the average molecular weight between crosslinking points is from 0.01 to 15.  Claim 3 further recites that the crosslinkable polymer comprises 3 to 30 vol% of units having a crosslinkable group.  Claim 7 further recites that the decorative film is an automobile exterior or interior member.
	Claims 1-3 and 7 of U.S. Patent No. 11,173,695 do not recite the presence of urethane and allophanate bonds in the fluorinated layer.
	Fukada et al. is directed to a fluorine-containing copolymer that may be used to form a coating film that is excellent in repeated stain removability (paragraph 0009).  The copolymer may be used to form a coated article that may be used in exterior or interior automotive applications (paragraph 0114).  The composition comprises a curing agent that is an adduct modified body or an allophanate modified body of a polyvalent isocyanate compound (paragraph 0021) in conjunction with hydroxyl functional groups (paragraph 0048).
	It would have been obvious to use hydroxyl functional groups and the curing agent of Fukada et al. in the fluorinated layer of claims 1-3 and 7 of U.S. Patent No. 11,173,695 since the courts have held the selection of a known material (e.g. the allophanate modified body of a polyvalent isocyanate compound of Fukada et al.) based on its suitability for its intended use (e.g. curing agent in a fluorinated coating for interior/exterior automotive applications) supported a prima facie obviousness determination.  See MPEP 2144.07.
	Additionally regarding claim 5, one skilled in the art would be motivated to use a combination of an adduct modified body of a polyvalent isocyanate and an allophanate modified body of a polyvalent isocyanate as the curing agent both are taught by Fukada et al. to be suitable as curing agents for a fluorinated coating providing stain resistance.  It has been held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art.  See MPEP 2144.06.

Allowable Subject Matter
Claim 15, which corresponds to original claim 6, is allowed over the prior art of record for the reasons set forth in paragraph 11 in the Office action mailed 24 May 2022.

Response to Arguments
The rejection of claims 1-5 and 7-9 over Walker, Jr. et al. (US 2016/0347042 A1) in view of Fukada et al. (WO 2018/193926 A1) has been withdrawn in view of the amendment requiring the claimed decorative film to be a decorative film that does not contain beads.
The nonstatutory double patenting rejection over claims 1-3 and 7 of U.S. Patent No. 11,173,695 in view of Fukada et al. is maintained because the courts have held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787